     Case 1:12-cv-03419-GBD-SLC Document 963 Filed 09/06/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

JEFFREY LAYDON, on behalf of himself and all others similarly
situated,

                             Plaintiff,

                     - against -

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., THE         Docket No. 12-cv-3419
SUMITOMO TRUST AND BANKING CO., LTD., THE           (GBD) (HBP)
NORINCHUKIN BANK, MITSUBISHI UFJ TRUST AND
BANKING CORPORATION, SUMITOMO MITSUI BANKING
CORPORATION, J.P. MORGAN CHASE & CO., J.P. MORGAN
CHASE BANK, NATIONAL ASSOCIATION, J.P. MORGAN
SECURITIES PLC, MIZUHO CORPORATE BANK, LTD.,
DEUTSCHE BANK AG, THE SHOKO CHUKIN BANK, LTD.,
SHINKIN CENTRAL BANK, UBS AG, UBS SECURITIES JAPAN
CO. LTD., THE BANK OF YOKOHAMA, LTD., SOCIÉTÉ
GÉNÉRALE SA, THE ROYAL BANK OF SCOTLAND GROUP
PLC, THE ROYAL BANK OF SCOTLAND PLC, RBS SECURITIES
JAPAN LIMITED, BARCLAYS BANK PLC, CITIBANK, NA,
CITIGROUP, INC., CITIBANK, JAPAN LTD., CITIGROUP
GLOBAL MARKETS JAPAN, INC., COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., HSBC
HOLDINGS PLC, HSBC BANK PLC, LLOYDS BANKING
GROUP PLC, ICAP EUROPE LIMITED, R.P. MARTIN
HOLDINGS LIMITED, MARTIN BROKERS (UK) LTD.,
TULLETT PREBON PLC, AND JOHN DOE NOS. 1-50,

                             Defendants.




               PLAINTIFF’S NOTICE OF MOTION FOR
PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT WITH THE BANK
OF YOKOHAMA, LTD., SHINKIN CENTRAL BANK, THE SHOKO CHUKIN BANK,
  LTD., SUMITOMO MITSUI TRUST BANK, LTD., AND RESONA BANK, LTD.
       Case 1:12-cv-03419-GBD-SLC Document 963 Filed 09/06/19 Page 2 of 3



        PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, the

Declaration of Vincent Briganti dated September 6, 2019, and the exhibits attached thereto including

the Settlement Agreement, and the record herein, Plaintiff Jeffrey Laydon, by and through his

undersigned counsel, will respectfully move this Court, before the Honorable George B. Daniels,

United States District Judge, at the United States District Court, Southern District of New York, 500

Pearl Street, New York, New York on Wednesday, September 11, 2019 at 10:00 a.m., for an order

granting Plaintiff’s motion for preliminary approval of the settlement with Defendants The Bank of

Yokohama, Ltd., Shinkin Central Bank, The Shoko Chukin Bank, Ltd., Sumitomo Mitsui Trust

Bank, Ltd.,1 and Resona Bank, Ltd, and the other relief set forth in the proposed order filed

herewith.


Dated: September 6, 2019                            LOWEY DANNENBERG, P.C.
White Plains, New York
                                                    By: /s/ Vincent Briganti
                                                    Vincent Briganti
                                                    Geoffrey M. Horn
                                                    Peter D. St. Phillip
                                                    44 South Broadway, Suite 1100
                                                    White Plains, New York 10601
                                                    Tel.: 914-997-0500
                                                    Fax: 914- 997-0035
                                                    vbriganti@lowey.com
                                                    ghorn@lowey.com
                                                    pstphillip@lowey.com

                                                    Class Counsel

                                                    Joseph J. Tabacco, Jr.
                                                    Todd A. Seaver
                                                    BERMAN TABACCO
                                                    44 Montgomery Street, Ste. 650
                                                    San Francisco, CA 94104
                                                    Tel.: 415-433-3200
                                                    Fax: 415-433-6282
1 Sumitomo Mitsui Trust Bank, Limited was formerly known, and was sued as The Sumitomo Trust and Banking Co.,
Ltd. (“STB”). The Chuo Mitsui Trust and Banking Company, Limited, which was also sued in the Laydon action, merged
into STB prior to the action to form Sumitomo Mitsui Trust Bank, Limited.
Case 1:12-cv-03419-GBD-SLC Document 963 Filed 09/06/19 Page 3 of 3




                              Patrick T. Egan
                              BERMAN TABACCO
                              One Liberty Square
                              Boston, MA 02109
                              Telephone: 617-542-8300
                              Facsimile: 617-542-1194

                              Christopher Lovell
                              Gary S. Jacobson
                              LOVELL STEWART HALEBIAN
                              JACOBSON LLP
                              500 5th Avenue, Suite 2440
                              New York, NY 10110
                              Tel.: 212-608-1900
                              Fax: 212-719-4677

                              Additional Counsel




                                 2
